The ground on which the plaintiffs in their complaint sought to have the assignment set aside and declared void, was that it was made with intent to hinder, delay and defraud the plaintiffs and other creditors of the firm of Nace  Co. This, the justice, before whom the action was tried, without a jury, found not to be the fact. The alleged invalidity is now sought to be established on the sole ground of a want of power on the part of Coe to make the assignment so as to bind both partners. It was found upon the trial, both as a fact and a conclusion of law, that the defendant Coe who made the assignment in the name, and apparently, on behalf of both copartners, had authority from Nace, the other partner, to make it. Whether he had any such express authority, depends altogether upon the construction of the letter of Nace of the 19th April, 1856. I think that letter contains sufficient authority to authorize the assignment, and make it a valid and operative instrument as against him. In order to determine what power he intended to confer upon his partner in reference to a disposition of the partnership effects, we have the right to take into consideration the circumstances under which it was written. Nace was then absconding. He had involved the affairs of the partnership in ruin, and had determined to leave the country, and abandon all control over whatever was left. Under these circumstances he writes to his partner, amongst other things, "take charge of everything in our business. Close it up speedily." Also, "I hereby assign you my interest in the business of Nace  Co., and Nace  Reinnie also;" and further: "Our own debts are maturing, and I cannot manage. Forgive me. You will lose nothing, but it will require much care to get through."
I can not doubt that it was the intention of Nace, by this letter, to give to his partner, whom he was thus forsaking, *Page 354 
the entire power, as far as he could, of management, control and disposition of all the partnership effects; nor that such intention is sufficiently expressed in the letter. I do not see how any other construction can be put upon this communication, under the circumstances of this case. This disposes of the whole case, and renders it wholly unnecessary to examine the question as the implied power of a partner, in such a case. The judgment should be affirmed.
All the judges were for affirmance, except SELDEN, J., who thought the letter of Nace was not good as an assignment, for want of consideration; and that as a power it was only an authority to Coe to wind up the business as a partner. He did not vote. Judgment affirmed. *Page 355